Exhibit 10.1


COMSCORE, INC.
Restricted Stock Units Award Agreement
This RESTRICTED STOCK UNITS AWARD AGREEMENT (this “Agreement”) is made as of May
22, 2019 (the “Date of Grant”), by and between comScore, Inc., a Delaware
corporation (the “Company”), and ______ (the “Grantee”).
1.Certain Definitions. Capitalized terms used, but not otherwise defined, in
this Agreement will have the meanings given to such terms in the comScore, Inc.
2018 Equity and Incentive Compensation Plan (the “Plan”).
2.    Grant of RSUs. Subject to and upon the terms, conditions and restrictions
set forth in this Agreement and in the Plan, pursuant to authorization under a
resolution of the Committee, the Company has granted to the Grantee as of the
Date of Grant 41,254 Restricted Stock Units (“RSUs”). Each RSU shall represent
the right of the Grantee to receive one share of Common Stock subject to and
upon the terms and conditions of this Agreement.
3.    Restrictions on Transfer of RSUs. Subject to Section 15 of the Plan,
neither the RSUs evidenced hereby nor any interest therein or in the Common
Stock underlying such RSUs shall be transferable prior to payment to the Grantee
pursuant to Section 5 hereof other than by will or pursuant to the laws of
descent and distribution.
4.    Vesting of RSUs. The RSUs covered by this Agreement shall become
nonforfeitable and payable to the Grantee pursuant to Section 5 hereof in
substantially equal installments on each of May 30, 2019, March 1, 2020, and
March 1, 2021, so long as the Grantee remains in continuous service with the
Company or a Subsidiary until each such date (the period from the Date of Grant
until the last such vesting date, the “Vesting Period”). Subject to the terms of
the Plan, and except as otherwise provided in any employment, severance, change
in control or similar agreement between the Grantee and the Company or any
Subsidiary, RSUs that do not so become nonforfeitable will be forfeited,
including if the Grantee ceases to be in continuous service with the Company or
a Subsidiary prior to the end of the Vesting Period. For purposes of this
Agreement, “continuous service” (or substantially similar terms) means the
absence of any interruption or termination of the Grantee’s service as an
Employee, Director or consultant to the Company or a Subsidiary. Continuous
service shall not be considered interrupted or terminated in the case of
transfers between locations of the Company and its Subsidiaries. Further,
continuous service shall not be considered interrupted or terminated in the case
of the Grantee’s cessation of service as an Employee, Director or consultant to
the Company or a Subsidiary (each, a “Participant Class”), so long as the
Grantee continues serving in another Participant Class.
5.    Form and Time of Payment of RSUs.
(a)    Payment for the RSUs, after and to the extent they have become
nonforfeitable, shall be made in the form of Common Stock. Payment shall be made
as soon as administratively practicable following the date that the RSUs become
nonforfeitable pursuant to Section 4 hereof (but, unless the Grantee enters into
a deferral arrangement in accordance with procedures established by the Company,
in no event later than required to satisfy the short-term deferral exemption
under Section 409A of the Code).
(b)    The Company’s obligations to the Grantee with respect to the RSUs will be
satisfied in full upon the issuance of Common Stock corresponding to such RSUs.
6.    Dividend Equivalents; Voting and Other Rights.
(a)    The Grantee shall have no rights of ownership in the Common Stock
underlying the RSUs and no right to vote the Common Stock underlying the RSUs
until the date on which the Common Stock underlying the RSUs is issued or
transferred to the Grantee pursuant to Section 5 above.
(b)    From and after the Date of Grant and until the earlier of (i) the time
when the RSUs become nonforfeitable and are paid in accordance with Section 5
hereof or (ii) the time when the Grantee’s right to receive Common Stock in
payment of the RSUs is forfeited in accordance with Section 4 hereof, on the
date that the Company





--------------------------------------------------------------------------------

Exhibit 10.1


pays a cash dividend (if any) to holders of Common Stock generally, the Grantee
shall be credited with cash per RSU equal to the amount of such dividend. Any
amounts credited pursuant to the immediately preceding sentence shall be subject
to the same applicable terms and conditions (including vesting, payment and
forfeitability) as apply to the RSUs based on which the dividend equivalents
were credited, and such amounts shall be paid in cash at the same time as the
RSUs to which they relate.
(c)    The obligations of the Company under this Agreement will be merely that
of an unfunded and unsecured promise of the Company to deliver Common Stock in
the future, and the rights of the Grantee will be no greater than that of an
unsecured general creditor. No assets of the Company will be held or set aside
as security for the obligations of the Company under this Agreement.
7.    Adjustments. The RSUs and the number of shares of Common Stock issuable
for each RSU, and the other terms and conditions of the grant evidenced by this
Agreement, are subject to mandatory adjustment, including as provided in Section
11 of the Plan.
8.    Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes or other amounts in connection with the
delivery to the Grantee of Common Stock or any other payment to the Grantee or
any other payment or vesting event under this Agreement, the Grantee agrees that
the Grantee will satisfy such requirement in a manner determined by the
Committee prior to any payment to the Grantee, including but not limited to a
“sell to cover” transaction through a bank or broker. It shall be a condition to
the obligation of the Company to make any such delivery or payment that the
Grantee has satisfied such requirement in the form or manner specified by the
Company. In no event will the market value of the Common Stock to be withheld,
sold and/or delivered pursuant to this Section 8 to satisfy applicable
withholding taxes exceed the maximum amount of taxes or other amounts that could
be required to be withheld without creating adverse accounting treatment for the
Company with respect to the award of RSUs covered by this Agreement, as
determined by the Committee.
9.    Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Plan and this Agreement, the Company
shall not be obligated to issue any Common Stock pursuant to this Agreement if
the issuance thereof would result in a violation of any such law.
10.    Compliance with or Exemption from Section 409A of the Code. To the extent
applicable, it is intended that this Agreement and the Plan comply with or be
exempt from the provisions of Section 409A of the Code. This Agreement and the
Plan shall be administered in a manner consistent with this intent, and any
provision that would cause this Agreement or the Plan to fail to satisfy Section
409A of the Code shall have no force or effect until amended to comply with or
be exempt from Section 409A of the Code (which amendment may be retroactive to
the extent permitted by Section 409A of the Code and may be made by the Company
without the consent of the Grantee). Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under this
Agreement comply with Section 409A of the Code, and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest, or
other expenses that may be incurred by the Grantee on account of non-compliance
with Section 409A of the Code.
11.    Interpretation. Any reference in this Agreement to Section 409A of the
Code will also include any proposed, temporary or final regulations, or any
other guidance, promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service.
12.    No Right to Future Awards or Employment. The grant of the RSUs under this
Agreement to the Grantee is a voluntary, discretionary award being made on a
one-time basis and it does not constitute a commitment to make any future
awards. The grant of the RSUs and any payments made hereunder will not be
considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise required by law. Nothing contained in
this Agreement shall confer upon the Grantee any right to be employed or remain
employed by the Company or any of its Subsidiaries, nor limit or affect in any
manner the right of the Company or any of its Subsidiaries to terminate the
employment or adjust the compensation of the Grantee.


2    

--------------------------------------------------------------------------------

Exhibit 10.1


13.    Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or
any of its Subsidiaries and shall not affect the amount of any life insurance
coverage available to any beneficiary under any life insurance plan covering
employees of the Company or any of its Subsidiaries.
14.    Entire Agreement; Amendments. This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the grant of the RSUs; provided, however, that the
terms of this Agreement shall not modify and shall be subject to the terms and
conditions of any employment, consulting and/or severance agreement between the
Company (or a Subsidiary or other entity) and the Grantee in effect as of the
date a determination is to be made under this Agreement. Without limiting the
scope of the preceding sentence, except as provided therein, all prior
understandings and agreements, if any, among the parties hereto relating to the
subject matter hereof are hereby null and void and of no further force and
effect. Any amendment to the Plan shall be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto, and the
Committee has the right to amend, alter, suspend, discontinue or cancel the
RSUs, prospectively or retroactively; provided, however, that (a) no amendment
shall adversely affect the rights of the Grantee under this Agreement without
the Grantee’s written consent, and (b) the Grantee’s consent shall not be
required to an amendment that is deemed necessary by the Company to ensure
compliance with Section 409A of the Code or Section 10D of the Exchange Act.
15.    Severability and Waiver. In the event that one or more of the provisions
of this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable. Waiver by any party of any breach of this
Agreement or failure to exercise any right hereunder shall not be deemed to be a
waiver of any other breach or right. The failure of any party to take action by
reason of such breach or to exercise any such right shall not deprive the party
of the right to take action at any time while or after such breach or condition
giving rise to such right continues.
16.    Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. The Committee acting pursuant to
the Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein or in the Plan, have the right to determine any questions which
arise in connection with this Agreement.
17.    Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the RSUs and the Grantee’s participation in the Plan, or
future awards that may be granted under the Plan, by electronic means or request
the Grantee’s consent to participate in the Plan by electronic means. The
Grantee hereby consents to receive such documents by electronic delivery and, if
requested, agrees to participate in the Plan through an online or electronic
system established and maintained by the Company or another third party
designated by the Company.
18.    Governing Law. This Agreement shall be governed by and construed with the
internal substantive laws of the State of Delaware, without giving effect to any
principle of law that would result in the application of the law of any other
jurisdiction.
19.    Successors and Assigns. Without limiting Section 3 hereof, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.
20.    Acknowledgement. The Grantee acknowledges that the Grantee (a) has
received a copy of the Plan, (b) has had an opportunity to review the terms of
this Agreement and the Plan, (c) understands the terms and conditions of this
Agreement and the Plan and (d) agrees to such terms and conditions.
21.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement. Delivery of an


3    

--------------------------------------------------------------------------------

Exhibit 10.1


executed counterpart of the Agreement by facsimile or in electronic format shall
be effective as delivery of a manually executed counterpart of the Agreement.
22.    Company Recoupment of Awards. Notwithstanding anything in this Agreement
to the contrary, the Grantee acknowledges and agrees that this Agreement and the
award described herein are subject to the terms and conditions of the Company’s
clawback policy (if any) as may be in effect from time to time specifically to
implement Section 10D of the Exchange Act and any applicable rules or
regulations promulgated thereunder (including applicable rules and regulations
of any national securities exchange on which the Common Stock may be traded).
IN ORDER TO RECEIVE THE BENEFITS OF THIS AGREEMENT, AND FOR THE AWARD TO BE
EFFECTIVE, GRANTEE MUST ACCEPT THE AWARD IN THE COMPANY’S ONLINE EQUITY
ADMINISTRATION SYSTEM. IF GRANTEE FAILS TO SATISFY THE ACCEPTANCE REQUIREMENT
WITHIN 90 DAYS AFTER THE DATE OF GRANT, THEN (1) THIS AGREEMENT WILL BE OF NO
FORCE OR EFFECT AND THE AWARD GRANTED HEREIN WILL BE AUTOMATICALLY FORFEITED TO
THE COMPANY WITHOUT CONSIDERATION, AND (2) NEITHER GRANTEE NOR THE COMPANY WILL
HAVE ANY FUTURE RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT.
[SIGNATURES ON FOLLOWING PAGE]


4    

--------------------------------------------------------------------------------


Exhibit 10.1


COMSCORE, INC.
By:                         
Name: Sara Dunn
Title: Senior Vice President, Human Resources
Grantee Acknowledgment and Acceptance
By:                         
Name:


SIGNATURE PAGE TO
RESTRICTED STOCK UNITS AWARD AGREEMENT